DETAILED ACTION
	This Office Action is based on application 16/939,166 filed 27 July 2020.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of informalities:
Claims 1 and 11: “issue the workload a storage device” should be “issue the workload to a storage device”.
Claims 1 and 11: Lack of antecedent basis of the term “the storage device’s performance”.  Suggested change: “analyze a performance of the storage device corresponding to …”.
Claims 1 and 11: “corresponding to processing workload.” should be “corresponding to processing the workload.” in order to properly reflect that the analysis performed is based on the generated workload.
Claims 4 and 14: “the generation of the zero or more dedup patterns with respect to the generation of a total number of data patterns” should be “a generation of the zero or more dedup data patterns with respect to a generation of a total number of data pattens”.   Antecedent basis is provided for the generation of the workload; however, antecedent basis is not provided for the generation of any data patterns or any ‘total’ numbers.
Claims 9 and 19: “control the generation of data patterns” should be “control a generation of data patterns”.  Antecedent basis is provided for the generation of “the zero or more dedup data patterns” (e.g. Claim 4), “a total number of data patterns” (e.g. Claim 4), “a dedup pattern” (e.g. Claim 8), and “a unique data pattern” (e.g. Claim 8); however, antecedent basis is not provided for the generation of “data patterns” since the claims do not identify which data patterns of the parent claims constitute “data patterns” of the limitation.  Further see the indefiniteness rejection to the claims.
Claims 12-20:  The dependencies of the claims are incorrectly numbered e.g. Claim 12 recites “The method of claim 1”; however, Claim 1 is an apparatus claim.  For examination purposes, the claims are interpreted as being dependent on independent method Claim 11 and respective dependencies thereof. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 11, 12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/814,038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other since select claims of the instant application encompass the same claim scope of select claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 12
Application 16/814,038
Claims 1 and 11
Instant Application
A method/apparatus comprising:
A method/apparatus comprising:
generating one or more input/output (IO) workloads including zero or more deduplication (dedup) data patterns and one or more unique data patterns, 
generating a workload including zero or more deduplication (dedup) data patterns and one or more unique data patterns 
wherein:  each zero or more dedup data pattern is a data pattern that is repeated two or more times within the one or more IO workloads, and the one or more IO workloads include a single instance of each unique data pattern;

issuing the one or more IO workloads to one or more storage devices; and 
issuing the workload a storage device;
analyzing each of the one or more storage devices performance corresponding to processing the one or more IO workloads
analyzing the storage device’s performance corresponding to processing workload.
wherein generating the one or more IO workloads includes generating the one or more IO workloads according to a target dedup ratio.
… according to a target dedup hit ratio;


Claims 4 and 14
Application 16/814,038
Claims 2 and 12
Instant Application
The method/apparatus of Claim 2/12
The method/apparatus of Claim 1/11
wherein generating the one or more workloads includes generating zero or more duplicated patterns and one or more unique patterns, wherein each workload comprises a combination of the zero or more duplicated and the one or more unique patterns;

wherein the target dedup ratio corresponds to a ratio between a total number of patterns and a number of unique patterns.
wherein the target dedup hit ratio corresponds to a ratio between a number of repeated patterns and a total number of patterns in the workload.


Claims 5 and 15
Application 16/814,038
Claims 10 and 20
Instant Application
The method/apparatus of Claim 2/12
The method/apparatus of Claim 1/11
wherein generating the one or more workloads includes generating zero or more duplicated patterns and one or more unique patterns, wherein each workload comprises a combination of the zero or more duplicated and the one or more unique patterns;

wherein generating either one or both of the zero or more duplicated patterns and the one or more unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number.
wherein generating either one or both of the zero or more duplicated patterns and the one or more unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Patent Eligibility is determined as set forth under the 2019 Patent Eligibility Guidelines (see MPEP § 2106).

Regarding Step 1, Claim 1 is directed to a machine/manufacture; Claim 11 is directed to a process.  Thus, the claims are directed to one of the four statutory categories of invention.
Regarding Step 2A prong 1, this part of the eligibility analysis evaluates whether the claim recites a judicial exception. The claims are directed to a mental process or concepts performed in the human mind including observations, evaluations, judgements, and opinions.  The background of the invention is directed to identifying and removing duplicate information from a dataset including embodiments using a benchmarking tool.  Claims 1-20 are directed to generating workloads including data that may or may not conform to a data pattern (e.g. Claim 1: “generate one or more workloads including zero or more dedup data patterns and one or more unique data patterns according to a target dedup hit ratio”) and analyzing storage performance while processing the workloads (e.g. Claim 1: “analyze the storage device’s performance corresponding to processing the workload”).  Independent Claim 11 and dependent Claims 2-10 and 12-20 recite an analogous limitation of the cited Claim 1 limitations.  The cited limitations of ‘generating …’ and ‘analyze …’ of Claim 1 (and respectively in Claims 2-20) may be merely a mental process that may be performed within the human mind.   While dependent Claims 2-10 and 12-20 further limit how the generating of workloads is performed (e.g. by further defining what constitutes a target dedup ratio {Claims 2 and 12}, by defining what constitutes a dedup hit {Claims 3 and 13}, by defining a threshold for the generation of the workload {Claims 4-9 and 14-19}, by generating a random number {Claims 5-9 and 15-19}, and/or by comparing the random number to the threshold {Claims 6-9 and 16-19}, and/or by generating the workload based on a comparison of the random number to the threshold {Claims 7-9 and 17-19}), the additional limitations of the dependent claims, similar to independent Claims 1 and 11, may be merely a mental process that may be performed in the human mind.  Other than reciting “at least one processor configured to …” in Claim 1 (and respectively in Claims 2-20), nothing in the “generating …’ and ‘analyze …’ limitations precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding Step 2A prong 2, this part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas of Claim 1 (and analogously independent Claim 11 and dependent Claims 2-10 and 12-20), Claim 1 further recites “issue the workload {to} a storage device”.   While the claims limit the generation of workloads and the subsequent issuing of the workload, the claims do not limit what actions are performed in response to the issuing of the workload.  As such, the ‘issuing …’ of the workload may be interpreted as mere data gathering and thus be considered an insignificant extra-solution activity (further see MPEP § 2106.05(g)).  Dependent Claims 10 and 20 further recite an obtaining step that may include obtaining a clock timestamp.  Similar to ‘issuing …’ of the workload, the “obtaining …” of dependent Claims 10 and 20 may be interpreted as mere data gathering and thus also be considered an insignificant extra-solution activity.  Claim 1 (and analogously independent Claim 11 and dependent Claims 2-10 and 12-20) further recites “at least one processor” is configured to perform the generation and analysis of the workload issued to “a storage device”.  While the processor and storage device are noted for performing the claimed processes of ‘generate …’, ‘issue …’ and ‘analyze …’, the processor and storage device are merely generic computer components used to perform the claimed processes as they are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements fail to integrate the recited judicial exception into a practical application or provide an inventive concept.  
Regarding Step 2B, the additional elements of a processor and storage devices are well-understood, routine and conventional as indicated in MPEP 2106.05(d).  Furthermore, the ‘issuing …’ and ‘obtaining …’ steps are merely “receiving or transmitting data over a network”, which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(II)).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage devices to perform both the ‘generating …’ and ‘analyzing …’ steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 9 recites “monitor the generated patterns for the workload”.  There is lack of antecedent basis of the term “the generated patterns”.  Claim 9 is dependent on several parent claims that recite the generation of different patterns.  For example:
Claim 1 recites “generate a workload including … {data patterns including ‘one or more unique data patterns’}”; 
Claim 4 recites “the generation of the zero or more dedup patterns”;
Claim 8 recites “generate a dedup pattern” and “generate a unique data pattern”
While the parent claims of Claim 9 provide antecedent basis for the generation of different data patterns, Claim 9’s “the generated patterns” aren’t associated with any of the particular types of patterns.  Stated another way, the claims do not state which patterns, including any of the data patterns recited in the parent claims, comprise “the generated patterns”.  The Office notes any interpretation is aggravated by the language of parent Claim 8.  Claim 8 recites “generate a dedup pattern for the workload”, while Claim 8 further recites “generate a unique data pattern” without further limiting the generation as being “for the workload”.  The Office further notes that while parent Claim 1 recites “generate a workload including zero or more dedup data patterns and one or more unique data patterns”, Claim 1 explicitly recites the generation of a ‘workload’ and does not necessarily recite any generation of data patterns.  As such, Claim 9 (and analogously Claim 19) is rendered indefinite since the claims are unclear as to which patterns comprise “the generated patterns”.  For prior art purposes, the claims are interpreted as monitoring any pattern to which comprises the workload, and Claim 8’s “unique data pattern’ is considered to be a part of the workload.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAMBLISS et al (US PGPub 2013/0198148).

CHAMBLISS discloses:
Claim 1: An apparatus comprising at least one processor configured to: 
generate a workload (¶[0015] – an estimation system may implement a data reduction estimation process {‘workload’} including estimating deduplication in storage systems; Fig 3 –Steps 53-56) including zero or more deduplication (dedup) data patterns and one or more unique data patterns (¶[0023-0024] – among a set of M files, files are estimated whether or not they’re full-file duplicates {‘dedup data patterns’} or not {‘unique data patterns’}) according to a target dedup hit ratio (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size); 
issue the workload a storage device (¶[0049] – estimation system 100 may be included within memory 42); and 
analyze the storage device's performance corresponding to processing workload (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size).  

Claim 11: A method comprising: 
generating a workload (¶[0015] – an estimation system may implement a data reduction estimation process {‘workload’} including estimating deduplication in storage systems; Fig 3 –Steps 53-56) including zero or more deduplication (dedup) data patterns and one or more unique data patterns (¶[0023-0024] – among a set of M files, files are estimated whether or not they’re full-file duplicates {‘dedup data patterns’} or not {‘unique data patterns’}) according to a target dedup hit ratio (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size); 
issuing the workload a storage device (¶[0049] – estimation system 100 may be included within memory 42); and 
analyzing the storage device's performance corresponding to processing workload (¶[0024] – full-file deduplication ratio may be calculated as a ratio of determining the unique file size with respect to determining the total file system data size).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBLISS.

With respect to Claims 2 and 12, CHAMBLISS discloses the apparatus of claim 1.
CHAMBLISS may not explicitly disclose wherein the target dedup hit ratio corresponds to a ratio between a number of repeated patterns and a total number of patterns in the workload.
However, CHAMBLISS states a full-file deduplication ratio is a ratio of unique file size to total file system data size (¶[0024]) which at least suggests “wherein the target dedup hit ratio corresponds to a ratio between a number of repeated patterns and a total number of patterns in the workload”.
As such, with the suggestions asserted by CHAMBLISS, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration CHAMBLISS’s explicit teachings and suggestions to have been able to modify CHAMBLISS’s explicit teachings such that the target dedup hit ratio is represented by deduplication file sizes instead of unique file sizes with a reasonable expectation of success since they are mathematically related (e.g. if unique data patterns are represented by U and deduplicated data patterns are represented by D, a total number of patterns may be represented by T=U+D, thus the ratio of U:T and D:T are inversely related mathematically).
A motivation for doing so is to represent the ratio in an inverse format more desirable to the usage of the ratio (e.g. ¶[0024] states “the smaller the ratio, the better {the} deduplication”, thus, by inversing the ratio, one may say “the larger the ratio, the better the deduplication” while maintaining equivalence between ratios).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBLISS in further view of BARES et al (US PGPub 2014/0258370).

With respect to Claims 3 and 13, CHAMBLISS discloses the apparatus of claim 1.
CHAMBLISS may not explicitly disclose wherein a dedup hit corresponds to an input/output operation in the workload causing data to be served from a cache memory of the storage device.
However, BARES discloses wherein a dedup hit corresponds to an input/output operation in the workload causing data to be served from a cache memory of the storage device (¶[0036] – deduplication caches may be evaluated and controlled based on cache hit ratio).
CHAMBLISS and BARES are analogous art because they are from the same field of endeavor of deduplication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAMBLISS and BARES before him or her, to modify the data reduction estimation process of CHAMBLISS to include evaluation of deduplication hits as taught by BARES.  A motivation for doing so would have been to further evaluate cache performance when evaluating the cost/benefits of the data reduction estimation process.  Therefore, it would have been obvious to combine CHAMBLISS and BARES to obtain the invention as specified in the instant claims.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBLISS in further view of GERVAIS et al (US PGPub 2018/0176244).

With respect to Claims 10 and 20, CHAMBLISS discloses the apparatus/method of each respective parent claim.
CHAMBLISS may not appear to explicitly disclose wherein generating either one or both of the one or more duplicated patterns and the unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number.  
However, GERVAIS discloses wherein generating either one or both of the one or more duplicated patterns and the unique patterns includes obtaining one or more of: clock timestamp, computer process identification (ID), and a shift of n-bits of a host computer number (¶[0019] – event information may be time stamped based on when the event occurred).
CHAMBLISS and GERVAIS are analogous art because they are from the same field of endeavor of deduplication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAMBLISS and GERVAIS before him or her, to modify the data reduction estimation process of CHAMBLISS to include timestamp metadata as taught by GERVAIS.  A motivation for doing so would have been to provide filtered structured data into a time-sequenced ordered event stream (Abstract) enabling the benefit of historical analysis.  Therefore, it would have been obvious to combine CHAMBLISS and GERVAIS to obtain the invention as specified in the instant claims.

Claim(s) 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAMBLISS in further view of DIXIT et al (US PGPub 2020/0226107.

With respect to Claims 4 and 14, CHAMBLISS discloses the apparatus of claim 1.
CHAMBLISS may not explicitly disclose to determine a threshold for the generation of the zero or more dedup patterns with respect to the generation of a total number of data patterns. 
However, DIXIT discloses to determine a threshold for the generation of the zero or more dedup patterns with respect to the generation of a total number of data patterns (¶[0071] – a deduplication strategy may be established based on a threshold).
CHAMBLISS and DIXIT are analogous art because they are from the same field of endeavor of deduplication systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAMBLISS and DIXIT before him or her, to modify the data reduction estimation process of CHAMBLISS to include a threshold as taught by DIXIT.  A motivation for doing so would have been to extend the evaluation of the data reduction estimation process to include a cost analysis when deduplication is modeled after a MAB problem (¶[0013-0014]).  Therefore, it would have been obvious to combine CHAMBLISS and DIXIT to obtain the invention as specified in the instant claims.

With respect to Claims 5 and 15, the combination of CHAMBLISS and DIXIT disclose the apparatus of claim 4.
DIXIT further discloses to generate a random number between zero and one (¶[0068] – Table 4 – Step 8 – “Generate a random number, r1, between 0 and 1). 

With respect to Claims 6 and 16, the combination of CHAMBLISS and DIXIT disclose the apparatus of claim 5.
DIXIT further discloses to compare the threshold with the random number (¶[0072] – “the physical node can compare the random number to a threshold value”).  

Claims in view of Prior Art
Claims 7-9 and 17-19 are allowed over prior art.
Each claim further limits respective parent Claims 6 or 16 to generate a particular type of pattern (deduplication or unique) for inclusion in a workload based on comparing a threshold to a random number established in the parent claims.   While CHAMBLISS teaches the generation of a workload and evaluating the workload’s deduplication ratio and MCNUTT (US PGPub 2016/0292177) teaches introducing random modifications in data to facilitate deduplication product testing, the prior art has not been found to anticipate or render obvious the particular randomizing method claimed for selecting a type of pattern for inclusion into a workload. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137